: PAGE @2/85
81/31/2828 18:29 2126370886 USATTORNEY

U.S. Department of Justice

 

United States Attorney
southern District of New York

 

The Silvio. Molle Building
One Saint Andrew's Placa
New York, New York 10007

January 31, 2020)

BY ECF and Facsimile

The Honorable John G. Koelt!
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street
New York, New York 1000

Facsimile: 212-805-7912 Af re *
| (3.66 SEK) BK
Re: United States v. Michael Jones, 19-Cx<662 (JGK) /. ‘7
a i Sy {2 oe

Dear Judge Koelit:

The Government respectfully submits this Jetter to request it have until before midnight
today, January 31, 2020, to file its sentencing submission in the above-referenced case, In
response to a request by the defendant for an extension to file his own sentencing memorandum,
the Court issued an order (enclosed as Exhibit A) on January 27, 2020, adjusting the deadlines for
the parties’ sentencing submissions and stating the defendant’s sentencing submission would he
duc January 29, 2020, and the Government's submission would be due January 31, 2020.

Consistent with the Court’s requirement that sentencing submissions “must be filed on
ECF,” Individual Rules of Judge John G. Koeltl § 1.F (Mar. 2018), and the Electronic Case Filing
Rules & Instructions for the United States District Court for the Southern District of New York's
directive that a “[fliling must be completed before midnight local time where the Court is located
in order to be considered timely filed that day,” SDNY Electronic Case filing Rules & Instructions,
§ 19.4 (Feb. 2019), the Government interpreted the Court’s January 27 order to require the
Government to submit its sentencing subtnission today, January 31, 2020, before midnight.

lh, optimised bork nett cb

yo so - any feefpeda0
sénloucar preyed, 2/ i[: ae is ° Lf ,
“ Ne é Gee bhi be pebble
oy QD , J iotrtell i
ey ike nea tEnete, peel pes OE OT ey
| GbE

JD me
nk CF 7 pled D Clear
(ire E Ck pudf jaye one /
( [ibe (oP an trond, fe. Mh ek Nee
fie 7 chon teper At lhy Lo. “4 - prglerte/

V31/ 2 C hee

jp-S (P-S

  

 
PAGE 63/45
41/31/2026 18:29 2126376686 US&TTORNEY

Page 2

Earlier today, at approximately 4:15 p.m., through the Court’s deputy, the Government was
informed the Court requests the Government submit its sentencing submission by 6:00 p.m. today.
The Government is now endeavoring to meet that 6:00 p.m. deadline but writes to request, in light
of its prior understanding that its submission was due before midnight today and the supervisory
approval required before the Government files a sentencing submission, that it have until before
midnight today to file such a submission,!

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

by: /s/
Daniel H. Wolf / Matthew J.C, Hellman
Assistant United States Attorneys
(212) 637-2337 / 2278

 

Tf the Court so requests, the Government will arrange for a hard copy of the Government’s
sentencing submission to be delivered to a location amenable to the Court.

 
